Case: 4:18-cr-00794-RWS Doc. #: 79 Filed: 10/21/20 Page: 1 of 15 PageID #: 154




                              - U N I T E D S TAT E S D I S T R I C T C O U RT
                              EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


 UNITED STATES OF AMERICA,                               )
                                                         )
       Plaintiff,                                        )
                                                         )
  V.                                                     )   No.4:18CR794RWS
                                                         )
  JARON ZELMAN JACKSON-CRAIG,                            )
                                                         )
       Defendant.                                        )


                                     G U I LT Y   PLEA       AGREEMENT


          Come now the parties and hereby agree, as follows:

 1.      PA RT I E S ;


          The parties are the defendant JARON ZELMAN JACKSON-CRAIG, represented by

 defense counsel Nanci McCarthy, and the United States of America (hereinafter “United States’

 or “Government”), represented by the Office of the United States Attorney for the Eastern

 District of Missouri. This agreement does not, and is not intended to, bind any governmental

 office or agency other than the United States Attorney for the Eastern District of Missouri.. The

 Court is neither aparty to nor bound by this agreement.

 2.     G U I LT Y   PLEA;


          Pursuant to Rule 11(c)(1)(A), Federal Rules of Criminal Procedure, in exchange for the

 defendant's voluntary plea of gmlty to Count Iof the charge in the Superseding Information, the

 parties recommend to the court that it grant adownward variance and sentence the defendant to

 three-years’ imprisonment in the Bureau of Prisons. Government also agrees that no furtiier

 federal prosecution will be brought in this District relative to the defendant's Possession and




                                                     1
Case: 4:18-cr-00794-RWS Doc. #: 79 Filed: 10/21/20 Page: 2 of 15 PageID #: 155




 Receipt of Child Pornography on between Mayl, 2016, and November 29,2016, of which the

 Government is aware at this time.


        The defendant also agrees to waive any right, title, and interest in all items seized by law

 enforcement officials during the course of their investigation, including, but not limited to: drug

 paraphernalia, two MacBook Pro laptop computers, Samsung Chromebook laptop computer,

 three Western Digital external hard drives, aHitachi external hard drive, CDs, DVDs. The

 defendant agrees that said items may be disposed of by law enforcement officials in any manner.

        The parties understand that the District Court is neither aparty to nor bound by the

 Guidelines recommendations agreed to in this document.


        3.       ELEMENTS;


                As to Count Iof the Superseding Information, the defendant admits to knowingly

 violating Title 18, United States Code, Section 2252A(a)(5)(B), and admits there is afactual

 basis for the plea and further folly understands that the elements of the crime of Possession of

 Child Pornography which he admits to knowingly committing and for which he admits there is a

 factual basis are: (1) defendant knowingly possessed material that contained images of child

 pornography, (2) which were visual depictions where the production of such visual depictions

 involved the use of aminor engaging in sexually explicit conduct and such visual depictions

 were of aminor engaging in sexually explicit conduct, and (3) those images are contained on

 material that has been transported in interstate commerce.

 4.      FACTS;


        The parties agree that the facts in this case are as follows and that the Government would

 prove these facts beyond areasonable doubt if the case were to go to trial. These facts may be

 considered as relevant conduct pursuant to Section IB 1.3:


                                                  2
Case: 4:18-cr-00794-RWS Doc. #: 79 Filed: 10/21/20 Page: 3 of 15 PageID #: 156




        May 21,2016, Sgt. Muffler of the St. Louis Metropolitan Police Department was

conducting an online child exploitation investigation regarding BitTorrent. Sgt. Muffler

identified the suspect’s computer as possessing files of child pornography. Muffler was able

directly connect to defendant’s computer and download child pornography files fi-om the

computer.

         Based upon identifying the IP address and additional investigation, avalid search warrant

was obtained and properly executed on November 29,2016, at defendant’s residence, which is

 located in the Eastern District of Missouri. Defendant was not home when the search warrant

 was executed, however, his mother was. She said that defendant was at work.

         Det. Lucca and Det. Slaughter, both St. Louis County police officers, located defendant at

 his place of employment. Defendant voluntarily accompanied them to their police car. Det.

 Lucca informed defendant of his Miranda rights and defendant knowingly waived those rights

 and agreed to speak with the police. Defendant said researched child pornography. He later said

 he did it for his sexual gratification.

         Defendant said he used BitTorrent to download child pornography. Defendant admitted

 the laptop computer that was on the bed was his and that he was the sole user of it. He said he

 used it download child pornography and had been doing so for acouple of years.

         He said he was sexually attracted to the images of child pornography and masturbated to

 them. He said he deleted the child pornography about aweek after he downloaded it

         Defendant understood that he was downloaded the child pornography fi-om others and

 knew that others could download child pornography firom his computer. He estimated that he had

 downloaded thousands of files of child pornography.




                                                 3
Case: 4:18-cr-00794-RWS Doc. #: 79 Filed: 10/21/20 Page: 4 of 15 PageID #: 157




       Det. Lucca showed the files downloaded by Sgt, Miiffler. Defendant viewed the files and

acknowledged that he had downloaded the files and had seen them before.

       During the execution of the search warrant, police seized the follovdng from defendant’s

bedroom; drug paraphernalia, two MacBook Pro laptop computers, Samsung Chromebook laptop

computer, three Western Digital external hard drives, aHitachi external hard drive, CDs, DVDs.

One of the MacBook Pro laptop computers was on located on defendant’s bed.

       Det. Bob O’Neal forensically examined the seized devices. The Apple MacBook Pro

laptop computer that police located on defendant’s bed was examined. That computer contained

aHOST hard drive that had been produced in Thailand and, therefore, traveled in interstate and

foreign commerce. Det. O’Neal located 1,780 images and 8videos of child pornography on the

hard drive that included, but were not limited to:

       a.       hd-company_full_(Series_l_of_beatiful_pretty_TANYA)_867123.avi,” afifly-

nine minute graphic video file that depicts, in part, aprepubescent minor female in alascivious

display of her genitals;

       b.       Lolita Arina-05.avi,” agraphic video file that depicts, in part, aprepubescent

minor female in alascivious display of her genitals; and

       c.       LS_Vide_105a.avi,” agraphic video file that depicts, in part, aprepubescent

minor female in alascivious display of her genitals.

       Det. O’Neal also forensically an external Western Digital hard drive (SN:

WXE508JF2986). He located 217 deleted image files and one deleted video file of child

pornography. He also located deleted file names that were indicative of child pornography.

       Det. O’Neal examined the other Apple MacBook Pro laptop computer and did not locate

anything of evidentiary value, nor did he locate anything of evidentiary value on the Samsung



                                                 4
Case: 4:18-cr-00794-RWS Doc. #: 79 Filed: 10/21/20 Page: 5 of 15 PageID #: 158




Chromebook, the Hitachi external hard drive, CDs, DVDs, nor two of the Western Digital extern

hard drives.


            SUMMARY


           In summary, and as the defendant now admits, between May 1,2016, and November 29,

2016, in the Eastern District of Missouri, defendant knowingly possess images and videos of

child pornography on his HGST hard drive, including, but not limited to;

           a.       'bd-company_full_(Series_l_of_beatiful_pretty_TANYA)_867123.avi,” afifty-

nine minute graphic video file that depicts, in part, aprepubescent minor female in alascivious

display of her genitals;

           b.       “Lolita Arina-05.avi,” agraphic video file that depicts, in part, aprepubescent

minor female in alascivious display of her genitals; and

           c .      ‘LS_Vide_105a.avi,” agraphic video file that depicts, in part, aprepubescent

minor female in alascivious display of her genitals.

           Defendant admits that he possessed more than 600 images of child pornography where

each video is considered the equivalent of 75 images. Defendant admits that some images

portrayed prepubescent minor victims engaged sexually explicit conduct. Defendant admits that

his HGST hard drive was produced in Thailand and, therefore, traveled in interstate and foreign
c o m m e r c e .




           Defendant further admits that the internet is acomputer communications network using

interstate and foreign lines to transmit data streams, including data streams used to store, transfer

and receive graphic files. The internet is ameans and facility of interstate and foreign commerce.

5.       S TAT U TO RY       P E N A LT I E S :




                                                     5
Case: 4:18-cr-00794-RWS Doc. #: 79 Filed: 10/21/20 Page: 6 of 15 PageID #: 159



       As to Count Iof the Superseding Information, the defendant fully understands that the

maximum possible penalty provided by law for the crime of Possession of Child Pornography to

which the defendant is pleading guilty is imprisonment of not more than twenty years, and afine

of not more than $250,000. The Court may also impose aperiod of supervised release of not

more than life and not less than five years.

6.     U. S. SENTENCING GUIDELINES; 2016 MANUAL;


       The defendant imderstands that this offense is affected by the U. S. Sentencing

Guidelines and the actual sentencing range is determined by both the Total Offense Level and

the Criminal History Category. The parties agree that the following are the U.S. Sentencing

Guidelines Total Offense Level provisions that apply.

       a .     Chanter 2Offense Conduct:


               (1)     Base Offense Level: The parties agree that the base offense level is

eighteen (18) as foimd in Section 2G2.2(a)(l).

               (2)     Specific Offense Characteristics: The parties agree that the follovwng

Specific Offense Characteristics apply:

                       (a)     two (2) levels should be added pursuant to 2G2.2(b)(2) because

                               “the material involved aprepubescent minor or aminor who had

                               not attained the age of 12 years,'

                      (b)      two (2) levels should be added pursuant to 2G2.2(b)(3)(F) because

                               the offense involved distribution of child pornography,

                       (c)     two (2) levels should be added pursuant to Section 2G2.2(b)(6),

                               because “the offense involved the use of acomputer or an




                                                  6
Case: 4:18-cr-00794-RWS Doc. #: 79 Filed: 10/21/20 Page: 7 of 15 PageID #: 160




                               interactive computer service for the possession, transmission,

                               receipt, or distribution of the material,”

                       (d)     five (5) levels should be added pursuant to Section 2G2.2(b)(7)(D),

                               because the offense involved “at least 600 images” of child

                               pornography.

        b. Chapter 3Adjustments:


                (1)   Acceptance of Responsibility: The parties agree that three levels should

                       be deducted pursuant to Section 3El.l(a) and (b), because the defendant

                       has clearly demonstrated acceptance of responsibility and timely notified

                       the government of the defendant's intention to plead guilty. The parties

                       agree that the defendant's eligibility for this deduction is based upon

                       information presently known. If subsequent to the taking of the guilty plea

                       the government receives new evidence of statements or conduct by the

                       defendant that it believes are inconsistent with defendant's eligibility for

                       this deduction, the government may assert that the defendant should not

                       receive all or part of the deduction pursuant to Section 3E1.1.

                (2)    Other Adittstments: The parties recommend that the following

                       adjustments, other than acceptance of responsibility, apply: none.

        c .     Estimated Total Offense Level: The parties estimate that the Total Offense

 Level is twenty-six (26). The parties, however, request that the Court grant adownward variance

 and sentence defendant to three years’ imprisonment.

        d.      Criminal History: The determination of the defendant's Criminal History

 Category shall be left to the Court. Either party may challenge, before and at sentencing, the



                                                  7
Case: 4:18-cr-00794-RWS Doc. #: 79 Filed: 10/21/20 Page: 8 of 15 PageID #: 161




finding of the Presentence Report as to the defendant's criminal history and the applicable

category. The defendant's criminal history is known to the defendant and is substantially

available in the Pretrial Services Report.

        g-     Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that

the Court is not bound by the Guidelines analysis agreed to herein. The parties may not have

foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply any

Guideline despite the agreement hereiu and the parties shall not be permitted to withdraw from

the plea agreement.

7 . WA I V E R O F A P P E A L A N D P O S T- C O N V I C T I O N R I G H T S :

        a .     Appeal: The defendant has been fully apprised by defense counsel of the

defendant's rights concerning appeal and fully understands the right to appeal the sentence under

Title 18, United States Code, Section 3742.

                (1)    Non-Sentencing Issues: The parties waive all rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery and the guilty plea, the constitutionality of the statute(s) to which defendant

 is pleading guilty and whether defendant’s conduct falls within the scope of the statute(s).

                (2)     Sentencing Issues: In the event the Court accepts the plea, accepts the

U.S. Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a

 Sentencing Guidelines range, sentences the defendant within or below that range, then, as part of

this agreement, the defendant hereby waives all rights to appeal all sentencing issues other than

 Criminal History, but only if it affects the Base Offense Level or Criminal History Category.

 Similarly, the Government hereby waives all rights to appeal all sentencing issues other than




                                                   8
Case: 4:18-cr-00794-RWS Doc. #: 79 Filed: 10/21/20 Page: 9 of 15 PageID #: 162




Criminal History, provided the Court accepts the plea, the agreed Total Offense Level and

sentences the defendant within or above that range.

        b.     Habeas Corpus: The defendant agrees to waive all rights to contest the

conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,

United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective

assistance of counsel.


        c .    Right to Records: The defendant waives all rights, whether asserted directly or

by arepresentative, to request from any department or agency of the United States any records

pertaining to the investigation or prosecution of this case, including any records that may be

 sought under the Freedom of Information Act, Title 5, United States Code, Section 522, or the

Privacy Act, Title 5, United States Code, Section 552(a).

8.       OTHER;


        a .     Disclosures Required bv the United States Probation Office; The defendant


 agrees to truthfully complete and sign forms as required by the United States Probation Office

 prior to sentencing and consents to the release of these forms and any supporting documentation

 by the United States Probation Office to the Government.

        b.      Civil nr Administrative Actions not Barred; Effect on Other Governmental


 Agencies; Nothing contained herein limits the rights and authority of the United States to take

 any civil, tax, immigration/deportation or administrative action against the defendant

        c.      Supervised Release; Pursuant to any supervised release term, the Court will

 impose standard conditions upon the defendant and may impose special conditions related to the

 crime defendant committed. Some of these special conditions may include that defendant not

 possess acomputer or internet access, that defendant not have contact with minors without the


                                                 9
Case: 4:18-cr-00794-RWS Doc. #: 79 Filed: 10/21/20 Page: 10 of 15 PageID #: 163




 authorization of the Probation Officer, that defendant participate in sexual offender counseling

 and that defendant not maintain apost office box. In addition, as acondition of supervised

 release, defendant shall initially register with the state sex offender registration in Missouri, and

 shall also register with the state sex offender registration agency in any state where defendant

 resides, is employed, works, or is astudent, as directed by the Probation Officer. The defendant

 shall comply with all requirements of federal and state sex offender registration laws.

        These and any other special conditions imposed by the Court vrill be restrictions with

 which defendant will be required to adhere. Violation of the conditions of supervised release

 resulting in revocation may require the defendant to serve aterm of imprisonment equal to the

 length of the term of supervised release, but not greater than the term set forth in Title 18, United

 States Code, Section 3583(e)(3), without credit for the time served after release. The defendant

 understands that parole has been abolished.

         d.      Mandatory Special Assessment; Pursuant to Title 18, United States Code,

 Section 3013, the Court is required to impose amandatory special assessment of $100 per count

 for atotal of $100, which the defendant agrees to pay at the time of sentencing. Money paid by

 the defendant toward any restitution or fine imposed by the Court shall be first used to pay any

 unpaid mandatory special assessment

         Pursuant to Title 18, United States Code, Section 3014, for offenses occurring on or after

 May 29,2015, and before October 1,2019, the Court is required to impose an assessment of

 $5,000 on any non-indigent defendant convicted of an offense imder -



          (3)    Chapter 110 (relating to sexual exploitation and other abuse of children,

 including, but not limited to, 18 U.S.C. §2251(a) (production of child pornography) and 18


                                                   10
Case: 4:18-cr-00794-RWS Doc. #: 79 Filed: 10/21/20 Page: 11 of 15 PageID #: 164




 U.S.C. §2252A (transportation, distribution, receipt, possession, or access with the intent to

 view child pornography))

        The assessment imposed under 18 U.S.C. §3014 is in addition to the mandatory special

 assessment imposed under 18 U.S.C. §3013.

        e .     Possibility of Detention; The defendant shall be subject to immediate detention

 pursuant to the provisions of Title 18, United States Code, Section 3143.

        f.      Fines. Restitution and Costs of Incarceration and Supervision; The Court may

 impose afine, restitution (in addition to any penalty authorized by law), costs of incarceration

 and costs of supervision. The defendant agrees that any fine or restitution imposed by the Court

 will be due and payable immediately. Pursuant to Title 18, United States Code, Sections 3663A

 and 2259, an order of restitution is mandatory for all crimes listed in Sections 3663A(c) and

 2259. Regardless of the Count of conviction, the amount of mandatory restitution imposed shall

 include all amounts allowed by Sections 3663A(b) and 2259 and the amount of loss agreed to by

 the parties, including all relevant conduct loss. The defendant agrees to provide full restitution to

 all victims of all charges in the indictment without regard to the count or counts to which the

 defendant has agreed to plead guilty.

        g-      Forfeiture: The defendant agrees the stipulated facts above are sufficient to

 support forfeiture of certain assets pursuant to the applicable forfeiture authorities. Defendant

 specifically agrees to the forfeiture of the following; Apple MacBook Pro laptop computer,

 HOST hard drive, and Western Digital hard drive (SN: WXE508JF2986). The defendant agrees

 the Court may enter aconsent preliminary order of forfeiture any time before sentencing, and

 such Order will become final as to the defendant when it is issued and will be part of the

 sentence. The defendant agrees not to object to any administrative, civil or criminal forfeiture



                                                   11
Case: 4:18-cr-00794-RWS Doc. #: 79 Filed: 10/21/20 Page: 12 of 15 PageID #: 165




 brought against any assets subject to forfeiture. The defendant will execute any documents and

 take all steps needed to transfer title or ownership of said assets to the Government and/or to

 rebut the claims of nominees and/or alleged third party owners. The defendant knowingly and

 intelligently waives all constitutional and statutory challenges to any forfeiture carried out in

 accordance with this plea agreement, including but not limited to that defendant was not given

 adequate notice of forfeiture in the charging instrument. Include the next paragraph in all cases
 whether or not there is aforfeiture allegation: The defendant knowingly and voluntarily waives

 any right, title, and interest in all items seized by law enforcement ofiScials during the course of

 their investigation, whether or not they are subject to forfeiture, and agrees not to contest the

 vesting of title of such items in the United States. The defendant agrees that said items may be

 disposed of by law enforcement officials in any manner.

 9.      ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT’S RIGHTS:


         In pleading guilty, the defendant acknowledges, fully understands and hereby waives his

 rights, including but not limited to: the right to plead not guilty to the charges; the right to be

 tried by ajury in apublic and speedy trial; the right to file pretrial motions, including motions to

 suppress or exclude evidence; the right at such trial to apresumption of innocence; the right to

 require the Government to prove the elements of the offenses charged against the defendant

 beyond areasonable doubt; the right not to testiiy; the right not to present any evidence; the right

 to be protected from compelled self-incrimination; the right at trial to confront and cross-

 examine adverse witnesses; the right to testify and present evidence and the right to compel the

 attendance of witnesses. The defendant further xmderstands that by this guilty plea, the defendant

 expressly waives all the rights set forth in this paragraph.




                                                    12
Case: 4:18-cr-00794-RWS Doc. #: 79 Filed: 10/21/20 Page: 13 of 15 PageID #: 166




            The defendant fully understands that the defendant has the right to be represented by

 counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of

 the proceeding.The defendant's counsel has explained these rights and the consequences of the

 waiver of these rights. The defendant fully understands that, as aresult of the guilty plea, no trial

 will, in fact, occur and that die only action remaining to be taken in this case is the imposition of
 the sentence.


            Defendant understands that by pleading guilty, defendant will be subject to federal and

 state sex offender registration requirements, and that those requirements may apply for life. The

 defendant understands that defendant must keep said registrations current, shall notify the state

 s e x   offender registration agency or agencies of any changes to defendant’s name, place of

 residence, employment, or student status, or other relevant information. Defendant shall comply

 with requirements to periodically verify in person said sex offender registration information.
 Defendant understands that defendant will be subject to possible federal and state penalties for

 failure to comply with any such sex offender registration requirements. If defendant resides in

 Missouri following release from prison, defendant will be subject to the registration requirements

 of Missouri state law. Defendant fiirther understands that, under 18 U.S.C. §4042(c), notice will

 be provided to certain law enforcement agencies upon release from confinement following

 conviction. Defense counsel has advised the defendant of the possible sex offender registration

 consequences resulting from the plea.

            If the defendant is not aU.S. citizen, the guilty plea could impact defendant's

 immigration status or result in deportation. In particular, if any crime to which defendant is

 pleading guilty is an “aggravated felony” as defined by Title 8, United States Code, Section

  1101(a)(43), removal or deportation is presumed mandatory. Defense counsel has advised the


                                                     13
Case: 4:18-cr-00794-RWS Doc. #: 79 Filed: 10/21/20 Page: 14 of 15 PageID #: 167




 defendant of the possible inunigration consequences, including deportation, resulting from the

 plea.

         The defendant is fully satisfied with the representation received from defense coun^l.

 The defendant has reviewed the Government's evidence and discussed the Government's case

 and all possible defenses and defense witnesses with defense counsel. Defense counsel has

 completely and satis&ctorily explored all areas which file defendant has requested relative to the

 Government's case and any defenses.

 10.     V O L U N T A R Y N A T U R E O F T H E G U I L T Y P L E A A N D P L E A A G R E E M E N T;


         This document constitutes the entire agreement between the defendant and the

 Government, and no other promises or inducements have been made, directiy or indirectly, by

 any agent of the Government, including any Department of Justice attorney, concerning any plea
 to be entered in this case. In addition, the defendant states that no person has, directly or

 indirectly, threatened or coerced the defendant to do or refrain from doing anything in

 connection with any aspect of this case, including entering aplea of guilty.

         The defendant acknowledges having voluntarily entered into both the plea agreement and

 the guilty plea. The defendant further acknowledges that this guilty plea is made of the

 defendant's own free will and that the defendant is, in fact, guilty.

 1 1 . C O N S E Q U E N C E S O F P O S T - P L E A M I S C O N D U C T;


         After pleading guilty and before sentencing, if defendant commits any crimes, other than

 minor traffic offenses, violates any conditions of release that results in revocation, violates any

 term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

 information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

 option, may be released from its obligations under this agreement. The Government may also, in


                                                     14
Case: 4:18-cr-00794-RWS Doc. #: 79 Filed: 10/21/20 Page: 15 of 15 PageID #: 168




 its discretion, proceed with this agreement and may advocate for any sentencing position

 supported by the facts, including but not limited to obstmction of justice and denial of

 acceptance of responsibility.

 12.    NO     RIGHT   TO   WITHDRAW      G U I LT Y   PLEA:


        Pursuant to Rule 1He )and (d). Federal Rules of Criminal Procedure, the defendant

 understands that there will be no right to withdraw the plea entered under this agreement, except

 where the Court rejects those portions of the plea agreement which deal with charges the

 Government agrees to dismiss or not to bring.




        Date

                                                       Assistant United States Altomey



                   o
        Date                                           JARON ZELMAN JACKSON^AIG
                                                       Defendant




       9JJ- 2.^                                         '}               i '

                                                                          sz.

        Date                                           NAN^l MCCARTHY
                                                       Attorney for Defendant




                                                  15
